 Case 21-03489      Doc 36       Filed 06/08/21 Entered 06/08/21 08:30:09           Desc Main
                                   Document     Page 1 of 2



                             United States Bankruptcy Court
                               Northern District of Illinois
                                       Eastern



IN RE:                                              Case No. 21-03489
         Marisol Munoz




                     Debtor(s)


     In accordance with Federal Rule of Bankruptcy Procedure 3004, you are notified that the
  Debtor has submitted a Proof of Claim for you in the amount of $ 50495.00 , Claim# 42      .


                                           Claimant

                                    Name            Fedloan Servicing
                                    Address         PO Box 69184
                                    City, State Zip Harrisburg, PA 17106




      6/8/2021
Date: __________________


                                                            Jeffrey P. Allsteadt, Clerk




                                                         Nicole Batson
                                                         ___________________________
                                                         Deputy Clerk
  Case 21-03489        Doc 36      Filed 06/08/21 Entered 06/08/21 08:30:09         Desc Main
                                     Document     Page 2 of 2



                                United States Bankruptcy Court
                                  Northern District of Illinois
                                         Eastern

IN RE:                                               Case No. 21-03489

Marisol Munoz

                       Debtor(s)


                                       Certificate of Mailing

The undersigned deputy clerk of the United States Bankruptcy Court for this district hereby
certifies that a copy of the attached document was mailed on the date entered below to the parties
listed.


Creditor Name & Address:
Fedloan Servicing
PO Box 69184
Harrisburg, PA 17106


Debtor Name & Address:
Marisol Munoz
1353 Windsor Ct
Elgin, IL 60120




The following parties received electronic notification
Attorney for Debtor Name:
Attorney for Debtor Name
David H:Cutler
                        &
Address
Trustee Name: M.O. Marshall
Trustee Name & Address:

Date:


Date:    6/8/2021                                         Nicole Batson
                                                          _____________________________
                                                                 Deputy Clerk
